Exhibit 10.3

ModusLink Global Solutions, Inc.

Restricted Stock Unit Agreement

Granted Under 2010 Incentive Award Plan

AGREEMENT made as of the [            ] day of [                    ], 200[    ]
(the “Grant Date”) between ModusLink Global Solutions, Inc., a Delaware
corporation (the “Company”), and [                    ] (the “Participant”).

For past services rendered and other valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:

1. Grant of RSUs.

The Company hereby grants to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Company’s 2010 Incentive Award
Plan (the “Plan”), [                    ] restricted stock units (“Restricted
Stock Units” or “RSUs”). Each Restricted Stock Unit represents the right to
receive one share of common stock, $0.01 par value, of the Company (“Common
Stock”) upon vesting of such Restricted Stock Unit. The Participant agrees that
the RSUs shall be subject to vesting as set forth in Section 2 of this Agreement
and the restrictions on transfer set forth in Section 4 of this Agreement.
Unless and until the RSUs will have vested in the manner set forth in Section 2
hereof, Participant will have no right to payment of any such RSUs. Prior to
actual payment of any vested RSUs, such RSUs will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.

2. Vesting.

(a) Subject to Section 2(b) hereof, [33-1/3% of the RSUs will vest and become
nonforfeitable on each anniversary of the Grant Date], subject to Participant’s
continued employment or services through the applicable vesting dates, as a
condition to the vesting of the applicable installment of the RSUs and the
rights and benefits under this Agreement.

(b) Notwithstanding any contrary provision of this Agreement, upon Participant’s
termination of employment with the Company for any or no reason, all then
unvested RSUs subject to this Agreement will thereupon be automatically
forfeited, terminated and cancelled as of the applicable termination date
without payment of any consideration by the Company, and Participant, or
Participant’s beneficiary or personal representative, as the case may be, shall
have no further rights hereunder.

(c) For purposes of this Agreement, employment with the Company shall include
employment with a parent or subsidiary of the Company.

3. Payment upon Vesting.

As soon as administratively practicable following the vesting of any Restricted
Stock Units pursuant to Section 2(a) hereof, but in no event later than sixty
(60) days after such vesting date, the Company shall deliver to Participant a
number of shares of Common Stock (either by delivering one or more certificates
for such shares or by entering such shares in book entry form, as determined by
the Company in its sole discretion) equal to the number of Restricted Stock
Units subject to this award that vest on the applicable vesting date, unless
such Restricted Stock Units terminate prior to the given vesting date pursuant
to Section 2(b) hereof



--------------------------------------------------------------------------------

4. Restrictions on Transfer.

(a) No RSU or any interest or right therein or part thereof shall be liable for
the debts, contracts or engagements of the Participant or his successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, hypothecation, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), any attempted disposition thereof shall be
null and void and of no effect; provided however, that this Section 4(a) shall
not prevent transfers by will or by the applicable laws of descent and
distribution.

(b) Notwithstanding the foregoing, with the prior approval of the Board, the
Participant may transfer such RSUs (i) to or for the benefit of any spouse,
children, parents, uncles, aunts, siblings, grandchildren and any other
relatives approved by the Board (collectively, “Approved Relatives”) or to a
trust established solely for the benefit of the Participant and/or Approved
Relatives, provided that such RSUs shall remain subject to this Agreement
(including without limitation the forfeiture provisions of Section 2 and the
restrictions on transfer set forth in this Section 4 and such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument confirming that such transferee shall be bound by all of the
terms and conditions of this Agreement or (ii) as part of the sale of all or
substantially all of the shares of capital stock of the Company (including
pursuant to a merger or consolidation), provided that, in accordance with the
Plan, the securities or other property received by the Participant in connection
with such transaction shall remain subject to this Agreement.

5. Provisions of the Plan.

(a) This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

(b) In the event of any changes in capitalization of the Company effecting the
number or type of outstanding shares of Common Stock as a result of a stock
dividend, stock split or otherwise, the Board shall make such equitable
adjustments to the number of RSUs awarded to the Participant, the shares subject
to such RSUs as the Board deems appropriate in its discretion. Pursuant to the
terms of the Plan, upon the occurrence of a Business Combination (as defined in
the Plan), the Board may provide that the RSUs be assumed and all rights of the
Company hereunder inure to the benefit of the Company’s successor.

6. Withholding Taxes.

(a) The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
state, local or other taxes of any kind required by law to be withheld with
respect to the vesting of the RSUs. The Participant shall satisfy such tax
withholding obligations by either (i) making a cash payment to the Company on
the date of vesting of the RSUs, in the amount of the Company’s withholding
obligation in connection with the vesting of such RSUs, (ii) for U.S. taxpayers
at the option of the Participant, satisfy such tax withholding obligations by
transferring to the Company, on each date on which RSUs vest under this
Agreement, such number of vested RSUs (or shares of Common Stock) as have a fair
market value (calculated using for each such RSU (or share of Common Stock) the
last reported sale price of the common stock of the Company on the NASDAQ Global
Market (or such other market or exchange on which the Company’s Common Stock is
then listed, if it is not then listed on the NASDAQ Global Market) on the
vesting date) equal to the amount of the Company’s tax withholding obligation in
connection with the vesting of such RSUs or (iii) such other method as is
approved by the Company. To effect such delivery of the vested RSUs or shares of
Common Stock, the Participant hereby authorizes the Company to take any actions
necessary or appropriate to transfer ownership of such RSUs or to cancel any
certificate(s) representing such Common Stock to the Company; and if the Company
or its transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such transfer or cancellation, the Participant
shall promptly execute and deliver the same to the Company.

 

- 2 -



--------------------------------------------------------------------------------

(b) The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement.

7. Miscellaneous.

(a) Rights of Stockholder; Dividends. No Participant shall, by virtue of any
RSU, be entitled to vote in any Company election, receive any dividend in
respect of a RSU or exercise any other rights of a stockholder of the Company.
RSUs shall not confer upon any Participant any rights of a stockholder of the
Company unless and until any such RSUs have vested and shares of Common Stock
have been distributed in respect of such RSUs.

(b) No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the RSUs pursuant to Section 2 hereof is earned only by continuing
service as an employee at the will of the Company (not through the act of being
hired or being granted shares hereunder). The Participant further acknowledges
and agrees that the transactions contemplated hereunder and the vesting schedule
set forth herein do not constitute an express or implied promise of continued
engagement as an employee or consultant for the vesting period, for any period,
or at all.

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

(e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.

(f) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 7(e).

(g) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

(h) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

(i) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

(j) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws.

(k) Section 409A. The RSUs are not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or this Agreement, if at any
time the Board determines that the RSUs (or any portion thereof) may be subject
to Section 409A, the Board shall have the right in its sole discretion (without
any obligation to do so or to indemnify Participant or any other person for
failure to do so) to adopt such amendments to the Plan or this Agreement, or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, as the Board
determines are necessary or appropriate either for the RSUs to be exempt from
the application of Section 409A or to comply with the requirements of
Section 409A.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ModusLink Global Solutions, Inc. By:     Name:   Title:  

 

[Name of Participant] Address:  

 

 

 

 

- 4 -